Proceeding pursuant to CPLR article 78 (transferred to *1000this Court by order of the Supreme Court, entered in Albany County) to review a determination of the Commissioner of Corrections and Community Supervision which found petitioner guilty of violating certain prison disciplinary rules.
Petitioner commenced this CPLR article 78 proceeding to challenge a determination finding him guilty of violating various prison disciplinary rules. The Attorney General has advised this Court that the determination has been administratively reversed, all references thereto expunged from petitioner’s disciplinary record, and the $5 mandatory surcharge refunded to his inmate account. Petitioner has thus received all the relief to which he is entitled, and the proceeding is dismissed as moot (see Matter of Massey v Venettozzi, 98 AD3d 757, 757 [2012]).
Rose, J.P, Lahtinen, Stein and Egan Jr., JJ., concur. Adjudged that the petition is dismissed, as moot, without costs.